NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT MAASEN,                                   No. 21-16165

                Petitioner-Appellant,           D.C. No. 2:19-cv-05736-DGC

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Scott Maasen appeals pro se from the district court’s judgment denying his

petition for a writ of error coram nobis. We have jurisdiction under 28 U.S.C.

§ 1291. Reviewing de novo, see United States v. Riedl, 496 F.3d 1003, 1005 (9th

Cir. 2007), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maasen contends that the district court’s order requiring him to pay

$1,392,000 in restitution to the Small Business Administration (“SBA”) must be

vacated because his counsel rendered ineffective assistance. We agree with the

district court that Maasen has failed to demonstrate an error of the most

fundamental character. See id. at 1006 (stating requirements for coram nobis

relief). Maasen agreed in his plea agreement to pay up to $1,392,000 in restitution

to the SBA, and the record supports the district court’s conclusion that this amount

reflects the outstanding balance on the loan. Thus, the record supports the district

court’s restitution award. See 18 U.S.C. § 3663A; Robers v. United States, 572

U.S. 639, 640-41 (2014) (holding that in the case of a fraudulently obtained loan,

restitution is based on “the money lent” minus any money returned to the victim).

The record also indicates that the authority and evidence Maasen presented in his

coram nobis proceedings, much of which his counsel presented when challenging

the amount of loss at sentencing, would not have resulted in a different restitution

obligation. Thus, even if counsel’s representation was deficient, which the record

does not support, Maasen was not prejudiced. See Strickland v. Washington, 466

U.S. 668, 692-93 (1984).

      To the extent Maasen directly challenges the district court’s restitution

calculation, that claim is precluded by the collateral attack waiver in his plea

agreement. See United States v. Lo, 839 F.3d 777, 783 (9th Cir. 2016). Insofar as


                                           2                                       21-16165
Maasen argues that the waiver is unenforceable, he could have raised this argument

on direct appeal and therefore it does not provide a basis for coram nobis relief.

See Riedl, 496 F.3d at 1006 (holding that, to obtain coram nobis relief, a petitioner

must show “valid reasons exist” for not raising the claim earlier).

      AFFIRMED.




                                          3                                    21-16165